Case 2:19-cr-00087-DRH-SIL Document 10 Filed 02/27/19 Page 1 of 1 PagelD #: 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff

-against-
Criminal Docket No. 19-cr-O0087(SJF)

 

MICHAEL WUSTROW,
Defendant
x

 

The undersigned firm of LaRusso, Conway & Bartling hereby submits this
Notice of Appearance in connection with the above-captioned case.

LARUSSO, CONWAY & BARTLING, LLP
ATTORNEYS AT LAW
300 OLD COUNTRY ROAD, SUITE 341
MINEOLA, NEW YORK 11501
Telephone No. (516) 248-3520
Fax No. (516) 248-3522

~Got LIE.

Robert P. LaRusso
ober Conway & bets
300 Old Country Road, Suite 341
Mineola, New York 11501
516-248-3520 Telephone
516-248-3522 Facsimile
rlarusso(@larussoandconway.com
jconway(@larussoandconway.com

Dated: February 27, 2019

 

 

 
